 



EXHIBIT 10.1
November 14, 2005
Mr. Bernard Cammarata
Chairman and Interim Chief Executive Officer
The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701

Re:   Amendment of Employment Agreement

Dear Ben:
I refer to the Employment Agreement between you and The TJX Companies, Inc. (the
“Company”) dated as of June 3, 2003 (the “Employment Agreement”), under which
you are currently serving as Chairman of the Board. Since September 13, 2005 you
have also agreed to serve as interim Chief Executive Officer of the Company. The
purpose of this letter is to formalize certain changes to the Employment
Agreement, as specified below, to reflect the additional duties that you have
assumed.
Notwithstanding Section 2(a) of the Employment Agreement, you and the Company
have agreed that in addition to your duties as Chairman under the Employment
Agreement you will serve as interim Chief Executive Officer until such time as
you are replaced or resign from that position, and as Chief Executive Officer
will perform such duties as are from time to time specified by the Board of
Directors of the Company. To reflect your additional duties, during the period
you serve both as interim Chief Executive Officer and Chairman you will be paid
base salary at an annual rate equal to $1 million. This increase salary will be
paid as follows: (i) your base salary payment for the first pay period beginning
after the date of this letter agreement shall include a payment of $92,308,
representing an adjustment for the period from September 13, 2005 through the
date of employment covered by such pay period to bring the total annual rate of
base salary for such period to an annual rate of $1 million, and (ii) your base
salary for subsequent pay periods during the period you are serving as both
Chairman and interim Chief Executive Officer shall be paid at a rate that
reflects the $1 million annual rate. If your employment with the Company as
Chairman terminates under circumstances entitling you to a payment under
Section 5(a)(i) or Section 5(b) of the Employment Agreement or under
Section C.1(a) of Exhibit C of the Employment Agreement, and if immediately
prior thereto you were also serving as interim Chief Executive Officer of the
Company, any such payment determined by reference to your base salary shall be
determined by reference to your adjusted annual rate of Base Salary as described
in this paragraph.
Notwithstanding Section 3(c)(ii) of the Employment Agreement, and in recognition
of your additional duties as interim Chief Executive Officer, the Executive
Compensation Committee of the Board of Directors of the Company has awarded you,
effective as of today’s date, two performance awards under the Company’s Stock
Incentive Plan: one of performance-based restricted stock for a total of 47,000
shares, the other of performance-based deferred stock for up to 94,000 shares.
The terms of each of those awards have been set forth in the applicable award
documentation provided to you, subject to the terms of the Stock Incentive Plan.

 



--------------------------------------------------------------------------------



 



Except as otherwise provided in this letter agreement, the terms and conditions
of the Employment Agreement remain unchanged and in full force and effect.
If these changes are acceptable to you, please so indicate by signing the
enclosed copy of this letter agreement in the space indicated below, whereupon
this letter agreement shall take effect immediately in accordance with its
terms.

         
 
      THE TJX COMPANIES, INC.
 
       
 
  By:   /s/ Robert F. Shapiro
 
       
 
      Robert F. Shapiro
 
      Director and Member of the Executive
Compensation Committee
Accepted and agreed as of the
date first above written:
       
 
       
/s/ Bernard Cammarata

 
       
Bernard Cammarata
       

 